GILBERT, Circuit Judge
(after stating the facts as above). The bonds recited that all the acts and conditions required by the Constitution and laws of the state of Idaho to exist and to happen and be done and performed precedent to and in the issuance of-—
“this' bond in order to constitute the same the valid and binding obligation of said school district do exist and have happened and been done and performed in regular and due form and time, and that the indebtedness for the fundment and payment of which this bond is issued was lawfully incurred only for the ordinary and necessary expenses of such school district, authorized by the Constitution and general laws of the state, and at the time it was incurred and of its fundment and payment hereby constituted the valid, binding, and subsisting obligation of said school district, and was of a character authorized by law to be funded; that the indebtedness of the school district is not increased by the issue hereof, and that the total indebtedness of said school district, including this bond, does not exceed any constitutional or statutory limitation.”
Section 1, chapter 55, Session Laws of Idaho of 1919, gives au- ■ thority to the board of trustees of a school district to issue bonds of the district—
“for the purpose of paying, redeeming, funding, refunding, purchasing and redeeming the outstanding indebtedness of their district whenever the same can be done to the profit or advantage of the district without the district incurring any additional indebtedness or liability exceeding in any year the income or revenue provided for such year.”
And it provides that the bonds must be signed by the presiding officer of the board and attested by its secretary and sealed by the district, if it has a seal, and that the coupons must be signed and the bonds registered by the treasurer of the board. Section 2 provides:
“This act and the powers hereby conferred shall expire on the first day of September, 1919.”
The Constitution of the state (article 8, § 3) provides that no school district may incur—
*198“any indebtedness, or liability in any manner, or for any purpose, exceeding in tbat year, the income and revenue provided for it for such year, without the assent of' two-thirds of the qualified electors thereof, voting at an election to be held for that purpose.”-
The plaintiff in error contends that the bonds are void for the reason that they were issued after the act of 1919 had expired, and argues that had they been issued prior to the expiration of the act, they would still have been void for violation of its provisions. It makes no question of the authority of a line of decisions which hold that a municipal corporation or school district is by the recitals contained in its bonds estopped to deny that the bonds which it issued have been issu’ed with the assent of the electors, if an election is requisite, and that all acts, conditions, and things required to be and to be done precedent to the issuance thereof have been done and performed in due and lawful form. Andes v. Ely, 158 U. S. 312, 15 Sup. Ct. 954, 39 L. Ed. 996; Waite v. Santa Cruz, 184 U. S. 302, 22 Sup. Ct. 327, 46 L. Ed. 552; Stanley County v. Coler, 190 U. S. 437, 23 Sup. Ct. 811, 47 L. Ed. 1126; San Antonio v. Mehaffy, 96 U. S. 312, 24 L. Ed. 816; Walnut v. Wade, 103 U. S. 683, 26 L. Ed. 526.
But it is said that the principle of those decisions has no application here for the reason, that the bonds contain no sufficient recital of the date of their issuance, and that it is not sufficient that they show the date of their execution as of July 1, 1919. The bonds contain, however, the recital that they are issued under and in conformity with the act of 1919, and, bearing as they do the date of execution as of July 1, 1919, we see no room to doubt that their issuance was prima facie within the time so limited by the act. It is said that there ■was no power in the officers to make the recitals, because at the time when the bonds were actually sighed and were in fact issued, as found by the special verdict of the jury, the act authorizing the issuance thereof had expired. But it is well settled that, when bonds recite that they were issued on a date at which the district had authority to issue them, it is no defense to a bona fide purchaser that they were in fact issued at a later date, when authority to issue them had expired. County of Moultrie v. Savings Bank, 92 U. S. 631, 23 L. Ed. 631; Chickaming v. Carpenter, 106 U. S. 663, 1 Sup. Ct. 620, 27 L. Ed. 307. While there can be no estoppel in the way of ascertaining the existence of a law authorizing the district to issue bonds (Town of South Ottawa v. Perkins, 94 U. S. 267, 24 L. Ed. 154, and Wilkes County v. Coler, 180 U. S. 506, 21 Sup. Ct. 458, 45 L. Ed. 642), and no estoppel as to the existence of the facts which place the district in the class of those to whom authority is given to issue bonds, the recitals which are found in the bonds here in question are, we think, sufficient to estop the district to deny the existence of every fact which is made by law a condition precedent to the issuance of the bonds.
The plaintiff in error relies upon Anthony v. Jasper County, 101 U. S. 693, 25 L. Ed. 1005. In that case the agent who signed the bonds for the county antedated the same to a time several months prior to the date when he was appointed to the position which he assumed to occupy when he signed them. It was held that the pur*199chaser was chargeable with notice of the fact that the person who signed them was not an officer of the county at the time when the bonds were dated. Said the court:
“Antedating under such circumstances partakes of the character of a forgery, and is always open to inquiry, no matter who relies on it.”
In short, the decision in that case has reference only to acts of agents who were not authorized to act at all, and it has no bearing upon the question of the force of recitals in an instrument executed by an officer who, if the recitals were true, was authorized to execute them.
The judgment is affirmed.